Citation Nr: 0612911	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  95-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for reflex sympathetic dystrophy of the left foot and 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active military service from May 1982 to 
September 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Jurisdiction over the appeal has since been transferred to 
the Columbia, South Carolina VA RO.

In October 2002, the veteran had a hearing before a Member of 
the Board in Washington, D.C. 38 U.S.C.A. § 7107 (c) (West 
Supp. 2002). A transcript of the hearing is of record.

The Board ordered internal development of the issue in 
January 2003. When such development was invalidated by the 
Court Order, the case was remanded to the RO in July 2003. As 
the Member who held the veteran's hearing in October 2002 is 
no longer employed by the Board, the veteran was informed in 
an August 2005 notification letter of his right to another 
Board hearing prior to adjudication of his appeal, he 
requested an additional hearing, and the case remanded in 
October 2005 for appropriate development.  When notified of 
the hearing, the veteran submitted a statement in March 2006 
withdrawing his request.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with reflex 
sympathetic dystrophy (RSD) of the left foot and ankle 
manifested by constant burning pain in the ankle at rest or 
with activity; painful paresthesias in the entire left foot, 
with sensory loss in toes 1, 2, and 3, comparable to complete 
paralysis of the external popliteal nerve (common peroneal) 
with weakened eversion of the foot.  The RSD is rated 30 
percent disabling.

2.  He is also service connected for residuals of a left 
ankle injury rated 20 percent disabling.  He has a combined 
disability rating of 40 percent for left below the knee 
impairment.

3.  The veteran has not contended is not shown to have 
current service-connected disability comparable to loss of 
use of the foot; there is more function than that which would 
be equally well served by amputation with a suitable 
prosthesis; or amputation of the forefoot proximal to the 
metatarsal bones, with not more than one-half of metatarsal 
loss.


CONCLUSION OF LAW

The claim for an increased rating in excess of 30 percent for 
the service-connected reflex sympathetic dystrophy of the 
left ankle and foot, is denied by operation of law as he is 
at the amputation rate for a below the knee amputation.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.68, 4.71a, Diagnostic Codes 5271, 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The Board notes that the appellant was advised through the 
October 2003 and September 2004, as well as and October 
2005October 2003 and September 2004 VCAA notification letters 
of the evidence and information necessary to substantiate the 
claim, the information required in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. The 
Board believes that the appellant was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  Further as explained in greater detail 
below, the claim for an increased rating is denied as a 
matter of law.  Thus, further development or notice would 
make no difference as to the outcome rendered herein.

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. See 
Dingess/Hartman, slip op. at 14. 

The communications also notified the appellant of the status 
of the evidence as it was developed and of the need for 
substantiating evidence from him. The rating of the veteran's 
disability is ultimately limited by the "Amputation Rule" 
which essentially provides that the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level. 38 C.F.R. § 4.68. In this 
case, the "Amputation Rule" precludes a rating in excess of 
40 percent for pathology involving the left foot below the 
knee, i.e. left foot and ankle. 38 C.F.R. §4.71a, DC 5165 
(the rating for amputation at a lower level than the knee).
Thus no ratings or awards are forthcoming in this case, and 
any deficits in the notices provided to the appellant are no 
more than non-prejudicial error. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7151 
(Fed. Cir. Apr. 5, 2006). The veteran also submitted a VCAA 
notice response dated in April 2006, that he had no other 
evidence or information to give VA to substantiate his claim. 
The Board is satisfied that the appellant received notice 
equivalent to that required under of the provisions of the 
VCAA and all pertinent court precedent, and the content of 
the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and to the 
extent appropriate, to more recent court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board is also satisfied that the RO has obtained, or made 
reasonable efforts to obtain the service medical records and 
all identified post-service records pertinent to the claim. 
The case was remanded several times for further development, 
and to afford the veteran a hearing before the Board. The 
veteran was also provided with opportunities to submit 
evidence and argument in support of the claim. Furthermore, 
because the law, and not the evidence, is dispositive of this 
appeal, there is no reasonable possibility that additional VA 
assistance would aid in substantiating the claim. Thus, to 
decide the appeal regarding the claim discussed herein would 
not be prejudicial error to the veteran. Bernard v. Brown, 4 
Vet. App. 384 (1993). 

II.  Facts and Analysis

The veteran was service-connected for residuals, left ankle 
in February 1983. The disability was last rated as 20 percent 
disabling, effective from March 1997. In a January 2003 
decision, the Board denied a rating higher than 20 percent 
effective from March 1977 for the left ankle disability, 
finding that the disability was primarily manifested by 
limitation of motion and pain. 

The Board has reviewed all of the evidence of record 
submitted in support of the claims, including the service 
medical records, and private and VA treatment records through 
2006. Although the Board has an obligation to provide reasons 
and bases supporting this decision, the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence. Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Accordingly, only 
the salient records will be discussed below. 

In January 1997 the veteran underwent a left ankle 
arthroscopic debridement and anterior osteophytes excision 
for ankle pain. Subsequently, in February 1997 VA outpatient 
treatment notes, pathology involving the peroneal nerve was 
noted. 

VA post-operative notes in February 1997 VA examination show 
use of a TENS unit and a cane and the veteran was limping on 
the operated foot. He had hyperpathic pain with weight-
bearing, and foot, ankle, and calf were swollen. He could not 
dorsiflex, plantar flexion was to 25 degrees, and there was 
no inversion. Dorsalis pedis pulses were present bilaterally 
and capillary refill appeared normal. Vibratory sensation was 
diminished more on the left than right foot. Ankle jerks were 
symmetrical and diagnosis was postoperative arthroscopic 
debridement of the ankle and osteophytes excision with 
residuals of swelling, but no pallor, coolness, or sweats. X-
rays of the foot revealed minor degenerative changes at the 
left ankle, and otherwise unremarkable. There was no 
radiographic evidence of osteomyelitis.

Private and VA records from April to December 1997 show 
treatment for complications involving injury to one of the 
cutaneous nerves of the foot as a result of ankle 
arthroscopic procedure. They reflect hospitalization and 
treatment for RSD beginning in 1997.

On May 1997 neurologic consultation, the veteran reported 
that he had several surgical procedures on the left foot and 
ankle beginning in January 1997. He complained of 
paresthesias involving the left foot. The examiner noted 
questionable nerve damage in his left foot, possible tarsal 
tunnel syndrome. Private treatment notes from the veteran's 
orthopedic specialists reflect complaints of burning 
dysesthesias radiating from the level of the ankle down into 
interspace 1-2 made worse with activity. The pain was 
relieved on anesthetizing the deep peroneal nerve at the 
level of the ankle. The examiner concluded that the veteran 
has deep peroneal nerve irritation probably related to his 
surgery that was not responding to conservative care, and 
that the nerve should be removed and buried in the muscle or 
bone. 

A September 1997 private operative note shows referral for 
lumbar sympathetic nerve block at L3 on the left, and 
preoperative diagnosis of left foot pain, with postoperative 
diagnosis of RSA left foot. The examiner noted a history of 
left ankle pain, arthroscopic ankle surgery in January 1997 
with synovectomy and excision of a tibial osteophytes, re-
exploration in May 1997 to free up a nerve, with continued 
burning and constant pain. He was unable to wear shoes, or 
walk on the foot since light touch caused pain. There was 
marked swelling in the foot and change in pigmentation, with 
pain on examination particularly to the dorsum of the foot, 
with a well-healed surgical incision on the dorsum. There 
were no trophic changes such as glossy skin or loss of hair. 
Lumbar block alleviated some of the foot pain. The examiner 
opined that there was a component of reflex sympathetic 
dystrophy (RSD) in the left foot.

An October 1997 private orthopedic report noted that the 
veteran had a series of blocks, but had complete recurrence 
of pain thereafter. He had evidence of reflex sympathetic 
dystrophy (RSD) that had not responded to treatment as well 
as the examiner would have liked.

A May 1998 VA examination showed post-surgical onset of loss 
of sensation in the 1st, 2nd, and 3rd toes of left foot, with 
no functional loss. There was localized interference with 
sensory nerve to the dorsum of the left foot due to 
interruption of sensory nerve at the ankle level. Diagnosis 
was RSD, left foot and ankle. In a July 1998 note, a private 
orthopedic specialist noted that the veteran has aching and 
swelling in the left ankle with any period of prolonged 
standing or walking. He was capable of doing limited work on 
a semi-sedentary basis with no period of standing or walking 
greater than 15 minutes without rest, and lifting no more 
than 50 pounds or carrying no more than 25 pounds. An August 
1998 rating decision granted service connection for reflex 
sympathetic dystrophy (RSD) and assigned a 10 percent rating 
effective from July 20, 1998. The veteran asserted a higher 
rating.

July 1999 private treatment record reflects complaints of 
constant burning pain centered in the ankle diffusely and 
radiating up in to the foreleg area, present at rest or with 
activity, and worse with activity. The veteran reported being 
unable to stand for more than 15 minutes. The examiner 
indicated that the veteran had RSD presumably related to 
nerve injury; that he had tried a series of blocks with 
temporary relief; and he was referred to a ankle and foot 
surgeon specializing in nerve injuries.

The veteran underwent VA examination in September 1999. He 
reported burning paresthesias in the entire left leg, with 
intermittent swelling in the left foot, and numbness in the 
big, second, and third toes. He could not wear shoes due to 
pain, and walked on crutches. Multiple medications brought no 
relief. Pain was restricted to the left leg, spreading up the 
left leg to the left buttock. Physical examination showed he 
walked on crutches, and did not bear weight on the left leg. 
There was decreased pin-prick sensation in the leg, and 
painful dysesthesias in the entire left foot, lower leg, and 
thigh. Sensory loss was dense in the left big toe, second, 
and third toe. Deep tendon reflexes were absent at ankles, 
with bilateral downgoing toes. There was no swelling of the 
foot or ankle, and pulses were normal. Diagnosis was reflex 
sympathetic dystrophy of left lower extremity secondary to 
left ankle injury.

In a February 2000 rating decision, the RO increased the 
rating for RSD to 30 percent, under diagnostic code (DC) 
8521, effective from July 20, 1998. Combined with the prior 
20 percent rating for residuals of left ankle injury, a 
combined rating was issued of 40 percent effective from July 
20, 1998, for both service-connected left ankle and foot 
disabilities. 

Voluminous VA and private outpatient treatment records show 
continuing treatment at various VA medical centers and by 
private providers, for RSD and left ankle disability, and 
various other non service-connected conditions. February 2002 
private notes show osteoarthritis of left ankle for which the 
veteran used medication, with mild pain of left ankle on full 
range of motion, with good pulses and no edema. Diagnosis was 
osteoarthritis of left ankle. A February 2004 VA note 
reflects a request for a second opinion for the left foot 
peroneal nerve injury. The VA examiner noted that there was 
limitation of motion in flexion and extension, with loss of 
sensation to the tonofilament on the plantar aspect of the 
entire foot including toes 1 and lateral aspect of foot, and 
that there was extreme tenderness at the Achilles tendon, as 
compared with tenderness on manipulation of the left foot.

In numerous statements, as well as in recent 2006 appellant's 
brief, the veteran and his representative assert that a 
higher rating is warranted. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the present case, the veteran's RSD of the left foot and 
ankle is currently evaluated as 30 percent disabling under DC 
8521, for evaluating the paralysis of the external popliteal 
nerve (common peroneal). Under that diagnostic code, a 40 
percent evaluation is warranted for complete paralysis with 
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes. 

Severe incomplete paralysis warrants assignment of a 30 
percent evaluation, moderate incomplete paralysis warrants 
assignment of a 20 percent evaluation, and a 10 percent 
evaluation is contemplated for mild incomplete paralysis of 
the external popliteal nerve. Neuritis is rated characterized 
by a loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, but neuritis is not 
to be rated higher than severe, incomplete paralysis. The 
maximum rating for neuritis not characterized by such organic 
changes will be moderate incomplete paralysis. 38 C.F.R. § 
4.123. Neuralgia, characterized usually by a dull and 
intermittent pain, is to be rated on the paralysis scale of 
the area involved, with a maximum up to the rating for 
moderate incomplete paralysis. 38 C.F.R. § 4.124. Neuritis 
and neuralgia are evaluated under the criteria found at 
Diagnostic Codes 8621 and 8721, which are consistent with the 
criteria for evaluating paralysis set forth above. 38 C.F.R. 
§ 4.124a.

In the case of a leg amputation a 40 percent rating would be 
warranted under DC 5165 for amputation at a lower level below 
the knee, permitting prosthesis; under DC 5166 for amputation 
of the forefoot, proximal to the metatarsal (more than one-
half of metatarsal loss); or under DC 5167 for loss of use of 
the foot.

The veteran currently has a rating of 20 percent under DC 
5271, for residuals of the left ankle injury. He also has a 
30 percent rating under DC 8521 for incomplete paralysis of 
the common peroneal nerve, which rating is currently on 
appeal. He has a combined rating of 40 percent effective from 
July 20, 1998. 

The regulations provide that a combined rating (see Combined 
Ratings Table at 38 C.F.R. § 4.25) for disabilities of an 
extremity cannot exceed the rating for the amputation at the 
elective level, were amputation to be performed. For example, 
pertinent to 38 C.F.R. § 4.68, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation at DC 5165. As a result, a greater rating for the 
veteran's left foot RSD disability is precluded by the 
amputation rule, for the period effective from July 20, 1998. 
If the veteran did not have a left foot, the Board could 
award no disability rating greater than that awarded (40 
percent).

The Board has considered whether rating under any other 
diagnostic codes is appropriate. However, the Board finds 
that the disability resulting from paralysis of the nerve in 
the left leg is most appropriately rated under DC 8571. 
Complaints of radiation up into the thigh do not reflect 
chronic symptoms above the knee of sufficient severity to 
warrant a rating by analogy to injury of the sciatic nerve 
under Diagnostic Code 8520. See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). Further, loss of use of the 
left foot is not claimed or shown as the left foot shows some 
remaining function.  This would not result in a higher 
schedular rating but might warrant an award of special 
monthly compensation. The evidence reflect that the veteran 
is able to walk with crutches. In September 1999, strength in 
the left leg was noted as 4/5 compared with 5/5 in all other 
groups. In January 2002 he was having problems with his 
middle three toes, however, August 2002 VA notes reflect that 
the veteran was able to walk, and motor and deep tendon 
reflexes were limited by pain, but strength was 5/5. 
Moreover, insofar as the veteran's left ankle and foot 
disability does not involve the upper thigh, but rather only 
below the knee joint, the hypothetical elective level of 
amputation for a rating higher then 40 percent under the 
"amputation rule" would be above the knee joint, which is not 
the case here. 38 C.F.R. § 4.68. 

Because the veteran's combined disability rating is 40 
percent, from July 20, 1998, the claims for an initial rating 
higher than 30 percent for RSD is not only not shown in the 
evidence, but is also precluded by operation of 38 C.F.R. § 
4.68 (amputation rule). This is because the combined rating 
for the disabilities of the veteran's left foot cannot exceed 
the rating for a 'below the knee amputation', which is 40 
percent, under DC 5165.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  In this regard, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 6-96.  
There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or interference with 
employment due to the left ankle and foot disability. 
Although the veteran relates that he cannot be employed, he 
has submitted no objective evidence to show that such is 
attributable solely to his service-connected left foot 
disabilities. The veteran is also shown to have various other 
non service-connected disabilities including of the back, 
right leg, and right foot. Also, there is no evidence of 
unusual circumstances to suggest that the veteran is neither 
adequately compensated by the regular rating schedule for his 
left foot disabilities, as the rating already contemplates 
average impairment of earning capacity caused by the left 
foot. 38 C.F.R. § 4.1. Nor is there evidence that application 
of the regular schedular standards would be impracticable. 38 
C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for reflex sympathetic dystrophy of the left ankle and foot; 
inclusive of a combined evaluation higher than 40 percent 
after July 20, 1998, for the service-connected left foot 
disabilities of residuals of left ankle injury and reflex 
sympathetic dystrophy, status post arthroscopic surgery, is 
denied by operation of law.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


